El Juez Asociado Sb. Aldeey,
emitió la opinión del tribunal.
Según el Registro de la Propiedad de Ponee Don Agueda Bosch es dueño de una casa con su solar, que compró estanda casado con Doña Catalina Porrata.
Algún tiempo después, por escritura de 19 de diciembre-de 1914 la Doña Catalina Porrata Massó, subsistente el ma-trimonio, vendió esa finca con pacto de retro a Don Blás. Ferraioli y. Florenzano, haciendo constar en el documenta que aun cuando estaba inscrita en el registro como para la sociedad de gananciales, resulta de otra escritura aclarato-ria que corresponde a la vendedora como bienes propios su-yos, por haberla adquirido su esposo con dinero perteneciente a ella exclusivamente, procedente de su herencia paterna.
Presentada en el registro de la propiedad la escritura de venta con pacto de retro por ella otorgada para su inscrip-ción, acompañada de la escritura aclaratoria últimamente re-lacionada, el registrador de la propiedad se negó a inscri-bir dicha venta por los motivos que aparecen en la nota puesta al pié de la escritura y que dice así:
“Denegada la inscripción del precedente documento, al cual se-acompaña como comprobante la escritura aclaratoria en él citada,, por los defectos insubsanables de que la ñnca vendida se baila ins-crita a favor de Don Aguedo Bosch, persona distinta a la trasmátente,, y que la escritura aclaratoria en que ésta funda su derecho es nula, puesto que en realidad no es más que una trasmisión de dominio entre-esposos, y en el caso de no ser nula, es necesario inscribirla previa-mente, y no como ahora — que se ha presentado como comprobante— para simple nota de referencia; habiéndose tomado anotación pre-ventiva por 120 días al folio 211 vuelto del tomo 155 de Ponee, finca número 6928, anotación letra A. Ponee, enero 15 de 1915. El Regis-trador, José Miguel Marqués.”
Contra esa negativa de inscripción interpuso Don Blas Ferraioli el presente recurso gubernativo con súplica de que ■la revoquemos y ordenemos la inscripción del documento.
El registrador recurrido procedió correctamente al negar la inscripción de la venta con pacto de retro.
*395La finca en cnestión se halla inscrita en el registro a favor de Don Aguedo Bosch, como adquirida durante la sociedad de gananciales con sn esposa, y para que pueda ser inscrita la enajenación o gravamen que de la misma se haga es pre-ciso que se otorgue el documento por los dos consortes por-que según el registro son los dueños de ella.
Si Doña Catalina Porrata es la única dueña de la finca porque su esposo la adquirió para ella con dinero privativo suyo, es necesario que así resulte del registro antes de que el registrador pueda inscribir la enajenación que ella haga, ya que según el artículo 20 de la Ley Hipotecaria para ins-cribir y anotar los documentos en virtud de los cuales se transfiera o grave el dominio o la posesión de bienes inmue-bles o derechos reales, deberá constar previamente inscrito o anotado el derecho de la persona que otorgue o -en cuyo nombre se haga la transmisión o gravamen.
Esa inscripción previa a favor de la vendedora Doña Catalina Porrata no. puede ser suplida, como pretende el recu-rrente, haciéndose referencia en la inscripción a la escritura aclaratoria que a ella se acompañó porque se faltaría al precepto del artículo 2o de la ley que exige la previa inscrip-ción de los títulos traslativos o declarativos del dominio de los inmuebles o derechos reales. En verdad, tal escritura no es aclaratoria de ninguna cláusula de la escritura de venta, sino que por .ella se reconoce la propiedad exclusiva de la finca a favor de Doña Catalina Porrata y ha de ser inscrita antes de que pueda inscribirse la enajenación que hizo la esposa.
Aun cuando uno de los motivos en que el registrador se funda para negar la inscripción es que la mencionada escri-tura aclaratoria es nula, como quiera que estimamos que no cabe considerarla como aclaratoria de la de venta y como ahora no está en discusión su validez a los efectos de por ella inscribir la finca como propiedad exclusiva de D.oña Cata*396lina Porrata, no era pertinente ese motivo de la negativa y no es necesario que resolvamos esa cuestión en este recurso.
Por los fundamentos que dejamos consignados debe ser confirmada la nota recurrida. .

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.